 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) effective July 1, 2009 (“Effective
Date”), is entered into between CENTER FOR WOUND HEALING, INC., a Nevada
corporation (the “Company”) with its principal place of business at 155 White
Plains Road, Tarrytown, New York 10591, and Michael J. Jakolat (“Executive”) who
resides at 17325 W. Westwind Drive, Gurnee, IL 60031, to provide the terms and
conditions for Executive’s employment with the Company and its affiliates from
time to time (together, the “Group”).
 
The Company and Executive have agreed that Executive will be employed by the
Company and will serve as the Company’s Vice President, Finance, upon the terms
and conditions set forth below.
 
Accordingly, and in consideration of the mutual obligations set forth in this
Agreement, which Executive and the Company agree are sufficient, Executive and
the Company agree as follows:
 
1.            Term of Employment. Subject to the provisions of Paragraph 4
below, the initial term of this Agreement (the “Initial Term”) begins on July 1,
2009 and ends on June 30, 2011. For avoidance of doubt, Executive’s employment
by the Company pursuant to this Agreement shall be automatically renewed for an
additional twelve (12) months following the end of the Initial Term unless
either Executive or the Company has provided written notice of its or his intent
not to renew on or before January 1, 2011 (a “Renewal Term”). Following the
first Renewal Term, Executive’s employment by the Company pursuant to this
Agreement shall be automatically renewed for successive twelve (12) month
periods (each, also a “Renewal Term”) following the end of the prior Renewal
Term unless either Executive or the Company has provided written notice of its
or his intent not to renew prior to the expiration of the prior Renewal Term.
Executive’s term of employment under this Agreement (the “Term”) consists of the
Initial Term and any Renewal Term(s). For avoidance of doubt, “Term” as used in
this Agreement shall not include any Renewal Term(s) unless this Agreement is
extended in accordance with this Paragraph 1.
 
2.            Position and Responsibilities.
 
 
(a)
Effective July 1, 2009, Executive shall be employed as the Company’s Vice
President, Finance, with the general powers, authority and responsibilities that
accompany those positions. Such position and responsibilities will continue
unless a change is to them is agreed to by the Executive and the Company.


 
 

--------------------------------------------------------------------------------

 

 
(b)
As Vice President, Finance, Executive shall report directly to the CEO and shall
have the duties and responsibilities that are typically performed by a Vice
President, Finance, as well as any other lawful executive duties and executive
offices assigned to Executive by the CEO consistent with Executive’s position,
the size of the Company and the qualified personnel employed by the Company.
Executive agrees to comply with such lawful policies of the Company as may be
adopted from time to time as are applicable to him. Executive shall devote his
full business time and best efforts to the Company’s business and affairs.
Notwithstanding the foregoing, nothing herein shall preclude Executive from (i)
serving on the board of one or more universities or charitable organizations
(subject to the approval of the CEO, such approval not to be unreasonably
withheld), (ii) engaging in charitable activities and community affairs, (iii)
managing his personal investments and affairs, and (iv) maintaining a network of
business contacts, provided that any such activities listed in (i), (ii), (iii)
and (iv) above do not interfere in more than a de minimis manner with the proper
performance of his duties and responsibilities hereunder and comply with the
limitations set forth in the Company’s Non-Competition, Non-Solicitation and
Confidentiality agreement to be signed by Executive along with this Employment
Agreement.

 
 
(c)
Executive’s principal place of employment shall be the Company’s corporate
headquarters, currently located in Tarrytown, New York, but Executive shall be
required to engage in reasonable and customary business travel on behalf of the
Company including visiting existing facilities owned or operated by the Company.

 
 
(d)
Executive’s primary residence shall be in Gurnee, Illinois.

 
3.            Compensation and Expense Reimbursement.
 
Executive shall receive the following compensation and/or reimbursement for
expenses:
 
 
(a)
Base Salary. Executive’s annual base salary for each fiscal year during the Term
shall be $260,000, payable in equal monthly or more frequent installments as are
customary under the Company’s payroll practices from time to time. The CEO will
review the Base Salary at least annually and may (or may not) increase it at any
time for any reason, in the CEO’s sole discretion. Executive’s Base Salary (as
increased from time to time) shall not be reduced without Executive’s written
consent.

 
 
(b)
Annual Performance Bonus. In addition to the foregoing, Executive shall be
eligible to receive an annual cash performance bonus (the “Annual Bonus”) for
each fiscal year ending during the Term if Executive remains employed by the
Company on the last day of such fiscal year based on the annual EBITDA targets
and the Accounts Receivable DSO target as set forth in the Company’s Business
Plan. Subject to the provisions of Paragraph 4 hereof, Payment of the Annual
Bonus shall be made no later than October 31 after the close of the applicable
fiscal year. The amount of Executive’s Annual Bonus shall be established by the
CEO in the CEO’s sole discretion following the close of the applicable fiscal
year.


 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Benefits. Executive shall be eligible to participate in all Company benefit
plans and programs as are generally available to the Company’s senior
executives, and Executive’s benefits shall be based on the terms of the
applicable plans as established by the Company from time to time. Executive
shall be entitled to four (4) weeks paid vacation per calendar year, which
vacation shall be exercised with due regard to the then current requirements of
the Company’s business. Executive’s vacation entitlement may be reviewed by the
CEO and increased at the CEO’s discretion.

 
 
(d)
Stock Options. Executive was granted options to purchase four hundred thousand
(400,000) shares of common stock of the Company under the Company’s “Center for
Wound Healing 2006 Stock Option Plan” (the “Option Plan”). The Company
represents that such shares are not currently registered, but agrees to provide
Executive with “piggyback” registration rights on all options then granted to
the Executive should the Company register the shares of any shareholder or
warrant holder of the Company’s stock, and shall enter into a Registration
Rights Agreement reasonably acceptable to Executive providing for such
“piggyback” registration rights. The terms of such option grant shall be as
follows:

 
(i)          Time Vesting. 250,000 of the 400,000 shares are fully vested upon
execution of this Employment Agreement.
 
(ii)         Performance Vesting. The remaining 150,000 Performance Vesting
Options will vest as follows:
 
 
(A)
If the Company achieves the annual EBITDA targets and the annual Accounts
Receivable DSO target as set forth in the Company’s Business Plan for fiscal
year ending June 30, 2010, then Executive’s option to purchase 100,000 shares of
the Company’s common stock shall vest as of the last day of the applicable
Quarter.

 
 
(B)
If the Company achieves the annual EBITDA targets and the annual Accounts
Receivable DSO target as set forth in the Company’s Business Plan for fiscal
year ending June 30, 2011, then Executive’s option to purchase 50,000 shares of
the Company’s common stock shall vest as of the last day of the applicable
Quarter.

 
 
(C)
The Company’s EBITDA shall be calculated by reference to the Company’s Form 10K
following the review of such Form 10K by the Company’s outside accountants. In
the absence of fraud by Executive, the EBITDA calculated in the manner set forth
in this subparagraph shall be conclusive with respect to the whether any of the
vesting thresholds provided in Paragraph 3(g)(ii)(A-D) have been met.


 
3

--------------------------------------------------------------------------------

 
 
(iii)          Change in Control. All of Executive’s options shall become fully
vested and exercisable immediately before the effective time of a Change in
Control as defined in Paragraph 4(a)(v) below.
 
(iv)          Term of Option. Executive’s options shall remain outstanding for
five (5) years following its date of grant. To the extent Executive’s options
have vested at the time of his termination of employment, his options shall
remain outstanding until the earlier of the end of the option term or the date
on which Executive exercises his option.
 
 
(e)
Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement from the Company of all travel, tolls, parking, entertainment and
out-of-pocket expenses which are reasonably and necessarily incurred by
Executive in the performance of his duties hereunder; provided, however, that
Executive properly accounts for such expenses in accordance with Company’s
policies as in effect from time to time. The Company, upon the sole approval of
the CEO, will reimburse Executive for the cost of a round-trip flight (coach
fare) between Chicago, IL and any New York Metro area airport for an immediate
family member; provided, however. Executive remains at the Company’s corporate
headquarters for two consecutive weeks. Annual dues for AICPA and FEI will also
be reimbursed by the Company as well as all continuing education costs necessary
to maintain Executive’s existing certifications. All approved reimbursements
shall be paid within a reasonable time (not later than March 15 of Employee’s
taxable year following the taxable year in which an expense was incurred)
following the presentation by Employee of appropriate documentation to the
Company. The amount of expenses eligible for reimbursement during any taxable
year of Employee under this Agreement will not affect the expenses eligible for
reimbursement in any other taxable year of Employee, and Employee’s right to
reimbursement of expenses is not subject to liquidation or exchange for another
benefit.


 
4

--------------------------------------------------------------------------------

 

4.           Termination.
 
 
(a)
Termination of Employment.

 
(i)            Termination by the Company for Cause. The CEO may terminate
Executive’s employment for Cause at any time upon written notice. “Cause” means
any of the following: (1) Executive’s material breach of this Agreement, breach
of fiduciary duty having a material adverse impact on the Company, material
breach of the Company’s employment policies applicable to him, or refusal to
follow the lawful directives of the CEO consistent with this Agreement that is
not corrected (to the extent correctable) within ten (10) days after delivery of
written notice to Executive with respect to such breach; (2) Executive’s
material breach of a fiduciary duty to the Company, material breach of the
Company’s employment policies applicable to him, refusal to follow the lawful
directives of the CEO consistent with this Agreement, or repeated breach of the
same provision of this Agreement, each on more than two (2) occasions,
regardless of whether such breach has been or may be corrected; (3) Executive’s
indictment for or conviction of a felony or any crime involving fraud; (4)
Executive’s misappropriation of funds or material property of the Company or any
member of the Group; or (5) Executive’s material dishonesty, disloyalty, or
willful misconduct. Notwithstanding the foregoing, any act, or failure to act,
based upon the advice of counsel to the Company shall be presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company, and shall not constitute Cause as defined herein.
 
(ii)           Termination by the Company without Cause. The Company may
terminate Executive’s employment under this Agreement without Cause upon at
least thirty (30) days’ prior written notice to Executive.
 
(iii)          Death or Disability. Executive’s employment by the Company will
immediately terminate upon Executive’s death and at the option of either
Executive or the Company, exercisable upon written notice to the other party,
may terminate upon the Executive’s Disability. For purposes of this Agreement,
“Disability” will occur if (1) Executive becomes eligible for benefits under a
long-term disability policy provided by the Company, or (2) Executive has become
unable, due to physical or mental illness or incapacity, to substantially
perform the essential duties of Executive’s employment, with or without
reasonable accommodation, for a period of (A) 90 consecutive days or any
consecutive waiting period during which Executive is not eligible for long-term
disability income benefits pursuant to disability income policies provided by
the Company, whichever is less; or (B) or an aggregate of 120 days during any
consecutive 12 month period, as determined by an independent physician approved
by the Company and Executive. Executive agrees to be examined at the request of
the Company by such independent physician upon reasonable notice.

 
5

--------------------------------------------------------------------------------

 

(iv)        Termination by Executive for Good Reason. Executive may terminate
his employment for Good Reason at any time upon written notice to the Company.
“Good Reason” shall mean the occurrence, during the Term, of any of the
following actions or failures to act, but in each case only if (1) Executive
objects in writing within thirty (30) days of Executive having actual knowledge
of such event, and (2) with respect to subsections 1-5 below, such occurrence is
not corrected (if correctable) by the Company within ten (10) days after
delivery of written notice to the CEO with respect to such occurrence: (1) a
material change in Executive’s duties, reporting responsibilities, titles or
elected or appointed offices as in effect immediately prior to the effective
date of such change; (2) any reduction in or failure to pay when due any
compensation or expense reimbursement to which Executive is entitled pursuant to
this Agreement; (3) requirement by the Company for the Executive to relocate his
primary residence; (4) the Company’s breach of any material term of this
Agreement.
 
(v)         Termination as a result of a Change in Control. Executive may
terminate Executive’s employment under this Agreement within 60 days of the
occurrence of a Change in Control, as defined herein. The term “Change in
Control” means: a change in control of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act as in effect at the time of such “change
in control”, provided that such a change in control shall be deemed to have
occurred at such time as:
 
 
(A)
any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly, of securities representing 45%
or more of the combined voting power for election of directors of the then
outstanding securities of the Company or any successor to the Company, provided,
however, that for purposes of this definition, the following transactions shall
not constitute a Change in Control: (1) any acquisition directly from the
Company through a public offering or private placement of shares of common stock
(2) any acquisition by the Company or an Affiliate, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, or (4) any acquisition by any corporation pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (D) of
this definition.

 
 
(B)
the consummation of a sale or disposition (through one or more transactions) of
50% or more of the assets or business of the Company; or


 
6

--------------------------------------------------------------------------------

 

 
(C)
the consummation of any reorganization, merger, consolidation or share exchange
unless (1) the persons who were the beneficial owners of the outstanding Shares
of the common stock of the Company immediately before the consummation of such
transaction beneficially own more than 60% of the outstanding Shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (2) the number of
Shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in Paragraph 4(a)(v)(D)(l)
immediately following the consummation of such transaction is beneficially owned
by each such person in substantially the same proportion that each such person
had beneficially owned Shares of the Company’s common stock immediately before
the consummation of such transaction, provided (3) the percentage described in
Paragraph 4(a)(v)(D)(l) of the beneficially owned shares of the successor or
survivor corporation and the number described in Paragraph 4(a)(v)(D)(2) of the
beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of Shares of common stock
of the Company by the persons described in Paragraph 4(a)(v)(D)(l) immediately
before the consummation of such transaction.

 
(vi)          Termination by Executive without Good Reason. Executive may
terminate his employment under this Agreement without Good Reason upon at least
ninety (90) days’ prior written notice to the Company.
 
 
(b)
Consequences of Termination of Employment.

 
(i)            Termination by the Company without Cause or by Executive for Good
Reason. If the Company terminates Executive’s employment without Cause or
provides written notice of its intent not to renew as described in Paragraph 1,
or if Executive terminates his employment for Good Reason at any time during the
Term, Executive shall receive the benefits described in this Paragraph 4(b)(i),
provided Executive executes a release (in a form acceptable to the Company) of
all claims he has or may have against the Company. If Executive receives the
benefits set forth in this Paragraph 4(b)(i), Executive shall not be eligible
for severance benefits from any other plan, program or policy of the Company
then in effect.
 
1.           Continuation of Base Salary. Executive shall be entitled to
continuation of Executive’s then-existing Base Salary for a period of twelve
months after the termination of his active employment.
 
2.           Salary and Bonus due Executive. Executive shall receive any accrued
but unpaid Base Salary and any Annual Bonus earned for any prior year(s) but not
yet paid.

 
7

--------------------------------------------------------------------------------

 
 
3.           Pro-Rata Payment of Annual Bonus. Executive shall be entitled to a
pro-rata amount of his Annual Bonus for the fiscal year in which his employment
terminates equal to his Target Annual Bonus times the number of days elapsed in
the applicable fiscal year divided by 365, payable not later than two and
one-half (2 Vz) months after the close of the applicable fiscal year.
 
4.           Payment of Employment Benefits. Executive shall be entitled to
payment of any accrued employment benefits to which he might be entitled
pursuant to this Agreement, including, without limitation, payment for any
vacation not yet used during the calendar year in which the termination of
employment takes place, pro-rated to the termination date. In addition, for a
period of six (6) months following Executive’s termination of employment, the
Company shall continue Executive’s (including Executive’s family) participation
in any health or medical benefit plan(s) in which he was participating prior to
his termination of employment, at the Company’s expense, if permitted by the
terms and conditions of such plans; If such plans do not permit Executive’s
continued participation, then the Company shall reimburse Executive for amounts
actually incurred by him for continuation coverage under such plans pursuant to
COBRA for a period of six (6) months. Reimbursements under this paragraph shall
be paid promptly and in all events not later than March 15 of Employee’s taxable
year following the taxable year in which the applicable expenses were incurred.
The amount of expenses eligible for reimbursement during any taxable year of
Employee under this Agreement will not affect the expenses eligible for
reimbursement in any other taxable year of Employee, and Employee’s right to
reimbursement of expenses is not subject to liquidation or exchange for another
benefit.
 
5.           Vesting of Stock Options. Any unvested Stock Options pursuant to
Paragraph 3(d)(i) hereof shall immediately vest and become exercisable pursuant
to the applicable Stock Option Agreement(s) for such options. In addition to the
foregoing, should the Company’s Adjusted EBITDA for the Quarter during which
such termination takes place meet the applicable Adjusted EBITDA vesting
thresholds required by Paragraph 3(d)(ii), then any unvested options that would
have vested as a result of the Company’s achieving such Adjusted EBITDA
threshold shall vest and become exercisable pursuant to the Stock Option
Agreement for such options.
 
(ii)           Termination by the Company for Cause. If Executive’s employment
with the Company is terminated by the Company for Cause, Executive shall receive
(A) any accrued but unpaid Base Salary through the Term or twelve months,
whichever is less; (B) any Annual Bonus earned for any prior year(s) but not yet
paid; and (C) payment of any accrued employment benefits to which he might be
entitled pursuant to this Agreement. Nothing contained in this sub-paragraph
shall limit any right of the Company in law or equity.

 
8

--------------------------------------------------------------------------------

 
 
(iii)          Termination as a result of a Change in Control. If Executive
terminates his employment due to a Change in Control under Paragraph 4(a)(v),
Executive shall be entitled to receive the payments and benefits set forth in
Paragraph 4(b)(i) above.
 
(iv)          Termination by Executive without Good Reason. If Executive
terminates his employment due to Paragraph 4(a)(vi), Executive shall be entitled
to receive the payments and benefits set forth in Paragraph 4(b)(1)
subparagraphs 1, 2, 3, and 4 only. Continuation of Executive’s then-existing
Base Salary under Paragraph 4(b)(i)(l) will be offset by any cash earnings
Executive generates from any business he becomes associated with for a period of
twelve months after the termination of his active employment, including serving
as a consultant or as an employee of an NGO firm, educational institution or
government agency. If cash earnings are earned as a consultant, cash earnings
shall be defined as the Executive’s billed hourly rate paid to Executive less
direct expense attributable to the billed hourly rate.
 
(v)           Transition Period. If termination takes place as a result of
Change in Control, by Executive without Good Reason, or by expiration of Term,
Executive will remain in active employment and assist the Company, for a period
of not more than 90 days after notice of termination or expiration of Term
(“Transition Period”), in identifying, securing and training his replacement.
Payments and benefits set forth in Paragraph 4(b) will commence at the
termination of the Transition Period.
 
(vi)          Required Delay for Payment to Specified Employees. To the extent
necessary to comply with the restriction in Section 409A of the Code concerning
payments to specified employees, the first payment to Executive pursuant to this
Paragraph 4(b) shall be made at least six months and one day after Executive’s
“separation from service” (within the meaning of section 409A of the Code). The
first payment shall include any installments that would have been paid
previously under Paragraph 4(b) were it not for this special timing rule, plus
interest on the delayed installments at an annual rate (compounded monthly)
equal to the federal short-term rate (as in effect under Section 1274(d) of the
Code on Executive’s separation from service).
 
5.
Employment Taxes. All payments and other compensation under this Agreement shall
be subject to withholding of applicable taxes and other amounts required by law
to be withheld.


 
9

--------------------------------------------------------------------------------

 
 
6.          Indemnification. To the fullest extent permitted by applicable law,
the Company shall provide indemnification for Executive under its Articles of
Incorporation and Bylaws. Executive shall be covered by the Company’s standard
indemnification agreement and by any director’s and officer’s liability
insurance policy maintained by the Company, subject to the terms of such
agreement and/or policy(ies). The Company shall maintain directors and officer’s
liability insurance in amounts appropriate for the Company’s size and business
throughout the Term and for a period of three (3) years thereafter.
 
7.          Successors. The Company shall use commercially reasonable efforts to
require (through contractual arrangements or otherwise) any successor to the
Company to all or substantially all of the Company’s business and/or assets
(whether a direct or indirect successor, and whether by purchase, lease, merger,
consolidation, liquidation, or otherwise) to assume the obligations under this
Agreement. In case of any succession, the term “Company” shall refer to the
successor. The terms of this Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. Notwithstanding the foregoing, nothing
contained herein shall be construed as authorizing any assignment or other
delegation by Executive of his duties hereunder.
 
8.          No Third-Party Beneficiaries. Except as to any successor as provided
in Paragraph 7 above, nothing in this Agreement may confer upon any person or
entity not a party to this Agreement any rights or remedies of any nature or
kind whatsoever under or by reason of this Agreement.
 
9.          No Duty to Mitigate. Executive shall not be required to seek new
employment or otherwise to mitigate the payments contemplated by this Agreement;
provided, however, that the payments contemplated by Paragraph 4(b)(i)(l) of
this Agreement (and to the extent such provision is incorporated by reference by
any other provision of this Agreement) shall be offset by earnings that
Executive may receive as defined in Paragraph 4(b)(iv) during the period in
which payments pursuant to Paragraph 4(b)(iv) are being made by the Company.
Moreover, any benefits or reimbursement to which Executive is entitled pursuant
to Paragraph 4(b)(i)(4) shall cease if Executive obtains comparable heath or
medical insurance coverage with another employer. Nothing contained in this
Paragraph 9 shall be construed to obligate Executive to pay any amounts to the
Company, or to repay any amounts already paid to him by the Company, under any
circumstances.
 
10.        Notice. Notices and other communications between the parties to this
Agreement shall be delivered in writing and shall be deemed to have been given
when personally delivered or on the third business day after mailing by U.S.
registered or certified mail, return receipt requested and postage prepaid, or
by a recognized national courier service.
 
 
(a)
Notices and other communications not personally delivered to Executive shall be
addressed to Executive, at the most recent home address that he provided in
writing to the Company.


 
10

--------------------------------------------------------------------------------

 
 
 
(b)
Notices and other communications to the Company shall be addressed to the
Company’s corporate headquarters, to the attention of the Company’s Secretary.

 
11.        Waiver and Amendments. No provision of this Agreement may be
modified, waived, or discharged, unless the modification, waiver, or discharge
is agreed to in writing signed by Executive and by an authorized representative
of the Company (other than Executive). Unless specifically characterized as a
continuing waiver, no waiver of a condition or provision at any one time may be
considered a waiver of the same provision or condition (or any different
provision or condition) at any other time.
 
12.        Ability to Enter this Agreement. Executive represents and warrants
that neither the execution and delivery of this Agreement nor the performance of
Executive’s services hereunder will conflict with, or result in a breach of any
employment or other agreement to which Executive is a party or by which
Executive might be bound or affected. Executive further represents and warrants
that Executive has full right, power, and authority to enter into and carry out
the provisions of this Agreement.
 
13.        American Jobs Creation Act of 2004. This Agreement shall be
construed, administered and interpreted in accordance with a good-faith
interpretation of Section 409A of the Code and Section 885 of the American Jobs
Creation Act of 2004. If the Company or Executive determines that any provision
of this Agreement is or might be inconsistent with such provisions (including
any administrative guidance issued thereunder), the parties shall make their
best efforts to act in good faith compliance with the requirements of Section
409A of the Code and to agree to such amendments to this Agreement as may be
necessary or appropriate to comply with such requirements.
 
14.        Choice of Law and Exclusive Jurisdiction. This Agreement (including
its validity, interpretation, construction, and performance) shall be governed
by the laws of the State of New York, without regard to any concerning conflicts
or choice of law that might otherwise refer construction or interpretation to
the substantive law of another jurisdiction. Any dispute related to or arising
from this Agreement, or its construction, formation, or termination, shall be
brought exclusively in the state or federal courts for Westchester County, New
York, and both the Company and Executive waive any defense of lack of personal
jurisdiction in such courts for any action arising from or related to this
Agreement.
 
15.        Section Headings. All headings in this Agreement are inserted for
convenience only. Headings do not constitute a part of the Agreement and may not
affect the meaning or interpretation of any term or other provision of this
Agreement.
 
16.        Severability and Reformation. Each substantive provision of this
Agreement is a separate agreement, independently supported by good and adequate
consideration, and is severable from the other provisions of the Agreement. If a
court of competent jurisdiction determines that any term or provision of this
Agreement is unenforceable, then the other terms and provisions of this
Agreement shall remain in full force and effect, and the unenforceable terms or
provisions shall be equitably modified to the extent necessary to achieve the
underlying purpose in an enforceable way.

 
11

--------------------------------------------------------------------------------

 
 
17.         Whole Agreement. This Agreement reflects the entire understanding
and agreement between the Company and Executive regarding Executive’s
employment. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings, and agreements, whether oral or
written, relating to Executive’s employment with the Company. The respective
rights and obligations of the parties to this Agreement shall survive the
termination of Executive’s employment to the extent necessary to give such
rights and obligations their intended effect.
 
18.          No Presumption. Each party hereto has participated in the
negotiation and drafting of this Agreement and each has been represented
throughout to his or its satisfaction by legal counsel of their respective
choice. In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provision of this Agreement.
 
19.          Fiscal Year. Should the Company’s fiscal year be modified during
the Term, the provisions of this Agreement shall be deemed modified and amended
to provide Executive with equivalent rights and benefits to which he would
otherwise have been eligible but for such modification.
 
20.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
a single instrument.
 
(signatures on the next page)

 
12

--------------------------------------------------------------------------------

 

CENTER FOR WOUND HEALING, INC.:


By:
/s/ Andrew G. Barnett
   
Andrew G. Barnett
 

 
Its
CEO
   
Date 
June 21, 2010
 



EXECUTIVE:



 
/s/ Michael J. Jakolat
   
Michael J. Jakolat
 




 
Date
June 21, 2010
 


 
13

--------------------------------------------------------------------------------

 
 